NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

 CHICO'S FAS, INC., A FLORIDA CORPORATION,
            Plaintiff-Cross-Appellant

                             v.

ANDREA CLAIR, ANASTASIOS KOSKINAS, 1654754
   ONTARIO, INC., DBA WINK INTIMATES,
            Defendants-Appellants
           ______________________

                   2016-1579, 2016-1581
                  ______________________

   Appeals from the United States District Court for the
Middle District of Florida in No. 2:13-cv-00792-SPC-
MRM, Judge Sheri Polster Chappell.
                ______________________

    Before DYK, CLEVENGER, and HUGHES, Circuit Judges.
DYK, Circuit Judge.
                        ORDER
    IT IS ORDERED THAT:
     The judgment of the United States District Court for
the Middle District of Florida (“district court”) is affirmed
on the ground that the district court properly granted
summary judgment that Beverly Johnson is an inventor
of the design patent, U.S. Patent No. D622,478, and the
utility patents, U.S. Patent No. 8,506,347 (“’347 patent”)
2                                  CHICO'S FAS, INC.   v. CLAIR



and U.S. Patent No. 8,182,310 (“’310 patent”), that Ana-
stasios Koskinas is not an inventor of these patents, and
that the district court properly found that Johnson did not
abandon her ownership rights in the aforementioned
patents and that Chico’s had acquired these rights. We
remand to the district court to correct inventorship as
appropriate pursuant to 35 U.S.C. § 256.
    We dismiss as moot the appeal from the district
court’s order determining that the ’347 patent and claims
1–2, 4–9, and 11–20 of the ’310 patent are invalid as
anticipated by the Natori Peony Contour prior art.
   In light of this disposition, as Chico’s cross appeal is
conditional, we do not reach the issue of whether Clair
engaged in inequitable conduct.
     No costs.
                                 FOR THE COURT

    February 9, 2017             /s/ Peter R. Marksteiner
         Date                    Peter R. Marksteiner
                                 Clerk of Court